Citation Nr: 1147165	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-45 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that found that new and material evidence had not been received to reopen a claim for service connection for a back disability.  

In December 2010, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a February 2011 decision, the Board found that new and material evidence had been submitted and reopened the claim for service connection for a back disability.  The de novo issue of entitlement to service connection for a back disability was then remanded for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the de novo issue of entitlement to service connection for a back disability for further evidentiary development.  The additional development was accomplished, and the AMC mailed the Veteran and his representative copies of the September 2011 Supplemental Statement of the Case.  However, the Veteran's representative's copy of that document was returned to the AMC as undeliverable.  There is no indication in the file that another copy was sent to another address.  

Since the prior remand specifically stated that both the Veteran and his representative were to receive a copy of the document, the Board must find that there has not been substantial compliance with the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Moreover, the Veteran's representative has not had a meaningful opportunity to respond to the Supplemental Statement of the Case, which is prejudicial to the Veteran.  

Accordingly, the case is REMANDED for the following action:

Send another copy of the September 2011 Supplemental Statement of the Case to the Veteran's representative of record at the appropriate address and allow him/her an appropriate period of time to respond.  The case should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

